DETAILED ACTION
 	Claims 1,3-20 are pending, claims 12-15 are withdrawn, and claim 2 and 21 have been cancelled. This action is in response to the amendment filed 1/27/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of prior claim 2, now claim 1, is withdrawn in view of the newly discovered reference(s) to Smith US 6106026.  Rejections based on the newly cited reference(s) follow. Therefore, the finality of that previous action is withdrawn.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the prior art discloses “a second position of insertion of the second coupling element into the first coupling element, the nose of the second coupling element is positioned against the first valve to mechanically act on the first valve, in combination with the depending claims.



Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Since applicant’s arguments are not found persuasive, this action has been made Non-Final.
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 11/7/2019 was acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Smith III (US 6106026). Hereinafter, “Smith”.
Regarding claim 1, Smith discloses a quick coupling assembly (10,20,50, see Fig. 1,2) comprising: a first coupling element (50,see Fig. 1) and a second coupling element (20) that is inserted into the first coupling element; the first coupling element comprising a coupling body (79) and a first valve (18,17,22,19) that is enclosed within the coupling body, and the first valve and the coupling body define a volume displacement passage (the passage surrounding numeral 19,within29,withinwithin 79 and between15, through 61 and through 62); 
the first valve including a first end (the end of 19 abutting 44) and a second end (the end starting with 22 in Fig. 1) opposite from the first end;
the volume displacement passage includes a vent passage (62) defined by the coupling body, configured to allow expulsion of contaminants out of the quick coupling assembly through the vent passage; and wherein when the second coupling element is inserted into the first coupling element, the second coupling element mechanically acts on first end of the first valve of the first coupling element to force contaminants past the second end of the first valve expel contaminants out of the quick coupling assembly through the vent passage of the volume displacement passage (col. 4, lns. 37-54, 
wherein the first valve includes a first poppet (22) and a first biasing spring (17), and the volume displacement passage includes a leak path (61) defined between the coupling body and the first poppet.

    PNG
    media_image1.png
    572
    903
    media_image1.png
    Greyscale

Regarding claim 3, Smith discloses wherein the first poppet includes an inward contour (the round portion surface of 31) that is spaced apart from the coupling body to define a portion (the portion surrounding the round portion surface of 31) of the leak path.
Regarding claim 4, Smith discloses the first poppet further includes a widened portion (surface 13 of 10 is included with the poppet since the poppet is attached to 10) that provides a sealing surface (seals with 32) when the quick coupling assembly is in a coupled position.
Regarding claim 5, Smith discloses the second coupling element mechanically acts on the first poppet when the second coupling element is inserted into the first coupling element to expel the contaminants via the volume displacement passage (col. 
Regarding claim 6, Smith discloses the first poppet has a stepped end (the right end of 19 is stepped down from 22), and a nose (at 29) of the second coupling element mechanically acts on the stepped end to move the first poppet to expel the contaminants via the volume displacement passage.
Regarding claim 7, Smith discloses the first coupling element further comprises a machined housing component (10) and a plurality of sealing elements (surfaces 13,24) embedded within the machined housing component.
Regarding claim 8, Smith discloses the plurality of sealing elements comprises a first seal packing and a second seal packing (see Fig. 2, the seals 31,32, the sealing elements comprises the packings in a connected position).
Regarding claim 9, Smith discloses wherein in a first position (see Fig. 1) of insertion of the second coupling element into the first coupling element, a nose (the “nose” is being considered as, the right wall of the groove for seal 32, in a broadest reasonable interpretation as the specification has not provided a special definition for this term) of the second coupling element is positioned against the second seal packing to form a seal (as shown in Fig. 1). 
Regarding claim 20, Smith discloses the second coupling element (20) includes a housing (48) and a second valve (44,28,41,42) enclosed within the housing, and the housing has a nose extension (44 is connected to housing 48) that mechanically acts on the first valve (see Fig, 1) when the second coupling element is inserted into the first coupling element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith’026 in view of Johansen et al. (US 5771927). 
Regarding claim 16, Smith has disclosed all of the features of the claimed invention although is silent to having each of the first and second seal packings comprises a first leg, a second leg, and an energizer element, wherein the legs form a seat that receives the energizer element.
Johansen et al. teach the use of a seal (see Fig. 5A,B) having a first leg (102), a second leg (100), and an energizer element (60), wherein the legs form a seat (the inner curved surfaces of 102,100) that receives the energizer element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a seal having a first leg, a .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith’026 in view of Smith (US 5232021).
Regarding claim 17, Smith has disclosed all of the features of the claimed invention although is silent to having the plurality of sealing elements further comprises a metal seal located between the first and second seal packings.
Smith ‘021 teaches the use of a metal seal (85) located between first and second seal packings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a metal seal as taught by Smith’ 021 into the device of Smith’ 026, to have the plurality of sealing elements further comprises a metal seal located between the first and second seal packings, in order to sealingly engage with the probe wall (Smith ‘012, col.3, lns. 42-45) and therefore provide a backup sealing mechanism.
Regarding claim 18, Smith ‘021 discloses the metal seal is a C-shaped seal as shown in figure 2.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith’026 in view of Crowell (US 2161284).
Regarding claim 19, Smith has disclosed all of the features of the claimed invention although is silent to having the first coupling element includes a bore liner that lines an inner surface of the coupling body.
Crowell teaches the use of a liner (20) that lines an inner surface of a valve body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a liner as taught by Crowell into the device of Smith’ 026, to have the first coupling element includes a bore liner that lines an inner surface of the coupling body in order to have the first coupling element includes a bore liner that lines an inner surface of the coupling body, in order to protect the inner surface of the valve from degradation and obvious purposes (Crowell, page 2, left column, lines 20-22).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references from De Visscher to McKeaon disclose similar coupling devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753